PER CURIAM.
Roberts Broadcasting Company of Jackson, MS, LLC ("Plaintiff")1 appeals the trial court's judgment granting Danna McKitrick, PC and A. Thomas DeWoskin's (collectively "Defendants") joint motion for summary judgment on Plaintiff's legal malpractice claim. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).2

In the proceedings before the trial court, the named plaintiffs in the relevant motions for summary judgment were Roberts Broadcasting Company of Jackson, MS, LLC as well as Roberts Broadcasting Company of Columbia, SC, LLC. Although both of those plaintiffs are listed as appellants on our Court's online case management system as well on the notice of appeal, we note Plaintiff's appellate brief only refers to itself as the appellant in this appeal. Accordingly, we assume Roberts Broadcasting Company of Columbia, SC, LLC has declined to pursue their appeal of the underlying judgment and they will not be discussed any further.


We deny Defendants' motion to dismiss, or in the alternative, motion to strike Plaintiff's appellate brief, which was taken with the case.